Citation Nr: 1638532	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a testicular disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a lumbosacral spine disorder.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1970 to October 1973, including service at Camp Lejeune for more than 30 days.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony on his hypertension, headaches, and diabetes claims at a hearing before a Decision Review Officer (DRO) in July 2012, and before the undersigned Veterans Law Judge (VLJ) in July 2016.  He also provided testimony on his testicular and psychiatric disorder claims at the July 2016 hearing.  Transcripts from both hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the diabetes mellitus, testicular disorder, lumbosacral spine, right ankle, and right knee claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran was diagnosed with hypertension within his first post-service year.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed recurrent headaches as a result of his active service.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has a depressive disorder as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a grant of service connection for recurrent headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for a grant of service connection for a depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as cardiovascular renal disease including hypertension that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In this case, the Veteran essentially contends that he developed multiple medical problems while on active duty, to include recurrent headaches.  He also indicates his hypertension is due to various medical conditions he experienced during service to include when he developed recurrent headaches, and maintains he was first diagnosed with hypertension shortly after his separation from service.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Hypertension

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Initially, the Board notes that the Veteran's service treatment records do not show he was diagnosed with hypertension while on active duty, nor did he have blood pressure readings indicative of hypertension pursuant to Diagnostic Code 7101.  For example, he had a reading of 120/78 on his September 1970 enlistment examination; 122/74 on a January 1973 extension examination; and 104/76 on his September 1973 release from active duty examination.

The Board does note, however, that the Veteran's service treatment records reflect he was evaluated for various medical conditions during service.  For example, he was treated for fever, chills, and severe headache in December 1970; and it does not appear blood pressure readings were taken at that time.

The Board further notes that the Veteran reported he was first diagnosed with hypertension within his first post-service year.  In pertinent part, records from April 2014 indicate his medical history include being first diagnosed with hypertension in October 1973.  More significantly, an August 2009 private medical statement from a Dr. U noted he treated the Veteran from 1974 to 2004, and that the conditions treated were hypertension and diabetes mellitus.  At his July 2016 hearing, the Veteran clarified he was treated for the hypertension from 1974, but the diabetes was first diagnosed in 1986.  See Transcript pp. 8-10.

In short, there is competent medical evidence which supports the Veteran's contention that he was diagnosed with hypertension during his first post-service year.  The Board also finds it is likely that the disability was present to a compensable degree so as to warrant such a diagnosis.  Moreover, the Board reiterates the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran was diagnosed with hypertension within his first post-service year.  Therefore, service connection is warranted for this disability pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).

Analysis - Headaches

As noted above, the Veteran contends he developed recurrent headaches while on active duty.  The Board observes the Veteran was not diagnosed with a chronic headache disorder at the time of his September 1973 release from active duty examination.  Nevertheless, he was treated, in part, for complaints of severe headache in December 1970.  

The Board also finds that the Veteran is competent to describe a condition such as recurrent headaches, since they are within his realm of personal or firsthand knowledge.  See Jandreau, supra.  Moreover, the Board finds the Veteran's contentions on this matter, particularly his July 2016 hearing testimony, to be credible.  Further, there is no competent medical evidence which explicitly refutes his contention that recurrent headaches had their onset during service.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not he developed recurrent headaches as a result of his active service.  Accordingly, service connection is warranted for this disability.

Analysis - Psychiatric Disorder

Initially, the Board observes that the Veteran's service treatment records do not contain any entries showing a diagnosis of or treatment for an acquired psychiatric disorder.  Further, his psychiatric condition was clinically evaluated as normal on his September 1973 release from active duty examination, and the first competent medical evidence of such a disorder was years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes that private psychologist records from April 2012 link findings of depression to post-service injury/disability of right wrist and arm, which occurred in November 2010.  Additionally, other records link depression to issues regarding the Veteran's personal life.  Moreover, an October 2014 VA examination diagnosed him with depressive disorder due to general medical condition.

The Board further notes, however, that the October 2014 VA examiner opined it was at least as likely as not the Veteran's current mental condition began during active duty.  In support of this opinion, the examiner stated that the Veteran's depression was at least as likely as not due to the injury sustained while on a training exercise.  The examination report reflects it was previously noted the Veteran reported injuring his back and testicle while on active duty.

The Board observes the October 2014 VA examiner's opinion was rejected below because it was found the service treatment records did not show treatment for an injury during service.  Nevertheless, the service treatment records do show treatment in April 1973, in part, for back pain which it was indicated was orthopedic in nature.  He was also treated for various testicular problems during service, as discussed in more detail in the REMAND portion of the decision below.  In short, the service treatment records do contain findings consistent with the rationale provided by the October 2014 VA examiner, whom the Board also notes was familiar with the Veteran's medical history from review of the VA claims folder.  Moreover, no competent medical evidence is of record which explicitly refutes the VA examiner's opinion.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not he currently has a depressive disorder as a result of his active service.  Consequently, service connection is warranted for this disability.

The Board also wishes to note that, for the reasons stated above, it has determined that service connection is warranted for hypertension and headaches.  As such, the diagnosis of depressive disorder due to general medical condition would indicate that it is due, at least in part, to these now service-connected disabilities.  Therefore, it would appear service connection would also be warranted pursuant to 38 C.F.R. § 3.310.

The Board further notes that the Veteran has submitted a claim of entitlement to service connection for PTSD.  Nevertheless, at his July 2016 hearing, he testified that a grant of service connection for any acquired psychiatric disorder, however diagnosed, would satisfy his appeal on this matter.  Transcript p. 26.


ORDER

Service connection for hypertension is granted.

Service connection for recurrent headaches is granted.

Service connection for a depressive disorder is granted.


REMAND

Initially, the Board notes that a June 2015 rating decision denied the Veteran's claims of service connection for, among other things, disabilities of the lumbosacral spine, right ankle, and right knee.  Further, the Veteran explicitly included these issues in his August 2015 Notice of Disagreement.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated on these issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

With respect to the diabetes mellitus and testicular disorder claim, the Veteran has contended these disabilities are due to medical conditions he was treated for during service even though he acknowledges not receiving a formal diagnosis of diabetes mellitus until the 1980s.  In pertinent part, the Board notes that his service treatment records do not show a diagnosis of diabetes.  Nevertheless, he was treated for various testicular-related problems during his active service.  For example, records from September 1971 reflect he was treated for complaints of blood in shorts after intercourse.  Service treatment records from March 1972 include an impression of traumatic penile injury.  Service treatment records from October 1972 note treatment for pruritus.  In January 1973, he was treated for a "kidney problem," and included complaints of burning urination and pain in testicles.  Service treatment records from April 1973 include an impression of urinary recurrent pyuria due to subacute prostatitis.  Other records from that month note complaints regarding the kidney.  

The Board also observes that various post-service medical records show findings of type II diabetes mellitus and erectile dysfunction.

Despite the foregoing, the Board finds that the nature of the Veteran's claim testicular disorder is not clear from the record, nor its etiology or that of his diabetes mellitus.  Therefore, the Board finds that a competent medical examination and opinion is necessary to resolve these matters, which requires a remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a Statement of the Case (SOC) as to the issues of entitlement to service connection for disabilities of the lumbosacral spine, right ankle, and right knee.  The Veteran should be advised of the time period in which to perfect an appeal as to these issues.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his testicular disorder and diabetes mellitus since February 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service diabetes and testicular disorder symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Afford the Veteran a VA examination to determine the nature and etiology of his diabetes mellitus and claim testicular disorder.  The claims folder should be made available to the examiner for review before the examination.

For the Veteran's diabetes mellitus, and any testicular disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.

This must include an opinion addressing whether it is at least as likely as not that either disability is related to the Veteran's in-service exposure to toxins while serving at Camp Lejeune.

5.  After completing any additional development deemed necessary, readjudicate the diabetes and testicular disorder issues in light of any additional evidence added to the records assembled for appellate review.  In doing so, the RO must consider 38 U.S.C.A. 38 C.F.R. § 17.400 (2015).  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since these issues were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


